1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   PAMELA DENISE PRINGLE,                 No.   2:18-cv-2035 WBS KJN
13               Plaintiff,

14       v.                                 ORDER
15   BRENT CARDALL, COUNTY OF YOLO,
     YOLO COUNTY PROBATION
16   DEPARTMENT, SANDY JONES, AMANDA
     GENTRY, NOEL BARLOW-HUST, CINDY
17   McDONALD, MARK ALAN KUBINSKI,
     ELISA SUE MAGNUSON, JOHN DOES 1-
18   20, and JANE DOES 1-20,
     inclusive,
19
                 Defendants.
20
21
                                ----oo0oo----
22
              The court has read and considered plaintiff’s Ex Parte
23
     Application to Strike as well as defendants’ Response thereto.
24
     (Docket Nos. 59 and 60.)
25
              Pursuant to the court’s March 20, 2019 Order, the
26
     setting aside of the Idaho defendants’ default was conditioned
27
     upon their payment of attorney’s fees and costs associated with
28
                                        1
1    the preparation of plaintiff’s Motion for Entry of Default

2    Judgment.   (Docket No. 56.)   Since the Idaho defendants have not

3    yet paid those attorney’s fees and costs--and are unlikely to do

4    so in the weeks before the April 22, 2019, hearing on their

5    Motion to Dismiss--the court will postpone the hearing on the

6    Idaho defendants’ Motion to Dismiss until after they have

7    satisfied the court’s order for payment of attorney’s fees and

8    costs.

9                IT IS THEREFORE ORDERED that the hearing on defendants’

10   Motion to Dismiss (Docket No. 53) is hereby dropped from the

11   court’s calendar, to be reset upon the application of either

12   party after defendants have timely and completely complied with

13   all court orders regarding the payment of attorney’s fees and

14   costs associated with the preparation of plaintiff’s Motion for

15   Entry of Default Judgment.

16   Dated:   April 3, 2019

17

18

19               .

20
21

22

23

24

25

26
27

28
                                       2
